Citation Nr: 1758972	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1966 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board, most recently in September 2016, at which time the claims at issue were remanded for further development.  The case has now been returned to the Board for further appellate action.  

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in June 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In April 2016, the Veteran was sent a letter informing him of that fact and offering him the opportunity to appear at a new hearing with a current member of the Board.  In an April 2016 response, the Veteran indicated that he did not wish to have another hearing and preferred that his case be considered on the evidence of record.  Therefore, there is no bar to proceeding with a decision in this appeal.  

The issues of entitlement to service connection for an eye disability and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has not been diagnosed with bilateral upper extremity peripheral neuropathy during the pendency of the claim or proximately thereto.


CONCLUSION OF LAW

Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by active service, and was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for bilateral upper extremity peripheral neuropathy.  

Service treatment records (STRs) are silent for any complaints of, or treatment for, or a diagnosis of bilateral upper extremity peripheral neuropathy.  

A review of the Veteran's post-service treatment records reveals that the Veteran received treatment at the VA Medical Center and through private providers for various disabilities.  However, there is no indication from the treatment notes of record that the Veteran has been diagnosed with a neurological disability in his upper extremities.  

At a June 2017 VA examination, the Veteran reported chronic, moderately severe numbness, tingling or weakness in his lower legs and feet, but did not report any neurological deficits in either upper extremity.  The examiner found that the Veteran did not have upper extremity peripheral neuropathy.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of bilateral upper extremity peripheral neuropathy, let alone peripheral neuropathy that is related to his service-connected diabetes mellitus.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for bilateral upper extremity peripheral neuropathy is not warranted.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran has asserted that he has an eye disability and sleep apnea that were caused or chronically worsened by his service-connected diabetes mellitus.  A review of the record shows that the Veteran was afforded a VA diabetes examination.  However, there is no indication from the record that the Veteran was afforded VA examinations to determine whether he has sleep apnea or an eye disability that was caused or chronically worsened by his service-connected diabetes mellitus.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disability and sleep apnea.     

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA eye examination by an examiner with appropriate expertise to determine the nature and etiology of any eye disability currently present.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present eye disabilities were caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided. 

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that sleep apnea was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The rationale for all opinions expressed must be provided. 

4.  Confirm that the VA examination reports and medical opinions provided comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


